Citation Nr: 1425187	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  09-01 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a right hip disability, claimed as secondary to service-connected disabilities. 

2. Entitlement to service connection for posttraumatic stress disorder (PTSD). 

3. Entitlement to a disability rating in excess of 30 percent (20 percent for compensation purposes after subtraction of 10 percent for the pre-service level of disability) for left hip arthritis, status post-fracture.

4. Entitlement to a disability rating in excess of 10 percent for chondromalacia patella of the left knee, currently evaluated as 10 percent disabling. 

5. Entitlement to a total disability rating due to individual unemployability due to service-connected disability (TDIU). 



REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to March 1973. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2008, January 2010, and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The instant matters were previously before the Board in September 2012, at which time they were remanded for further development. (The Board notes that the issue with respect to the left hip disability was previously indicated to be entitlement to an increased disability rating for service-connected arthritis of the left hip, rated as 20 percent disabling.  The characterization of this issue has been altered for clarity, as reflected on the title page of this decision.) After completion of the requested actions, the agency of original jurisdiction (AOJ) readjudicated the matters via a June 2013 Supplemental Statement of the Case and, upon denial of the Veteran's claims, returned the case to the Board for further appellate review.

As noted in its previous remand, the Veteran had initially sought increased ratings for two service-connected left knee disabilities (left chondromalacia patella and left-knee degenerative joint disease (DJD)), which increases were denied by the RO in January and March 2010 rating decisions. However, as the Veteran's June 2010 notice of disagreement (NOD) expressed disagreement only as to the issue of entitlement to an increased rating for his chondromalacia patella of the left knee, it was determined that the issue of entitlement to an increased rating for DJD of the left knee was not in appellate status. Neither the Veteran nor his attorney has subsequently raised any disagreement with that prior determination.

The Board further notes that in a December 2005 rating decision, the RO denied service connection for PTSD. Notice of that decision was provided on December 29, 2005. In response to the Veteran's NOD, a statement of the case (SOC) was issued in September 2006. A review of the file reflects that a VA Form 9 (Appeal to Board of Veterans' Appeals) was received by the RO on December 15, 2006. (It appears the Veteran's claims file was with the Board at that time, as a December 4, 2006, Board remand indicates that based on the record then-currently before it, no formal appeal with respect to the issue of entitlement to service connection for PTSD had been received.)  Given that the Veteran's VA Form 9 was received prior to the expiration of the appeal period (December 29, 2006), the Board finds that the issue of entitlement to PTSD is still pending and properly before it at this time. See 38 C.F.R. § 20.303(b)(1) (2013). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2002). 

The issues of entitlement to a claim of service connection for PTSD and to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran does not have a currently diagnosed disability of the right hip.

2. Service connection for a left hip disability was originally granted based upon additional disability due to aggravation of a preexisting condition during service; the left hip disability is manifested by marked hip disability, to include pain. 

3. Throughout the appeal period, chondromalacia patella of the left knee has been manifested by no more than slight instability; moderate instability is not shown. 


CONCLUSIONS OF LAW

1. The Veteran does not have a right hip disability that is the result of disease or injury incurred in or aggravated during active military service or that is caused or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1110, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.310, 3.303, 3.304 (2013).

2. The criteria for a disability rating in excess of 30 percent (20 percent rating for compensation purposes) for a left hip disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.22, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5250-5255 (2013). 

3. The criteria for a disability rating in excess of 10 percent for service-connected chondromalacia patella of the left knee have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5257 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

In May 2007 and May 2009 letters, the AOJ satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2013). The AOJ notified the Veteran of information and evidence necessary to substantiate his claims for service connection. He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide. Also in the letters, the Veteran was informed of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013). Service treatment records have been associated with the claims file. All adequately identified and available relevant records have been secured, to include VA treatment records and examination reports and records from the Social Security Administration (SSA). The Veteran was afforded a VA examination regarding his claims in May 2013, and the Board finds the VA examination report is wholly articulate and takes into account all pertinent aspects of this case. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). There has also been substantial compliance with the remand. See Stegall v. West, 11 Vet. App. 268 (1998). Accordingly, the Board finds that the duties to notify and to assist have been met. 

II.  Service Connection

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013). In addition, certain chronic diseases may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013). Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). Alternatively, for chronic diseases, as defined by regulation, shown in service, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997). 

A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury. See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2013).

A.  Right Hip Disability

Upon review of the evidence of record, the Board finds that the Veteran's claim of service connection for a right hip disability must be denied as the evidence fails to establish that a right hip disability has been diagnosed at any point during the pendency of the Veteran's claim.  

By way of background, the Board notes that the evidence fails to establish that the Veteran has ever had a diagnosed disability of the right hip. The Veteran's STRs are silent for complaints or treatment related to the right hip. The report of an x-ray taken in October 1991 was interpreted to reveal no abnormality of the right hip and it was noted during a VA examination conducted that same month that the Veteran's gait was normal. X-rays taken in May 1999 again failed to reveal any abnormality of the right hip.

Private treatment records from Dr. J.A., dated in October 2001, revealed that he could find no overt pathology of the hips. Dr. J.A. stated that the Veteran's "primary problem is that his knees continue to give out on him on a regular basis causing him to fall suffering injuries to the other knee and hip or ankles as it may be." Although the Veteran's past medical history was noted to include multiple falls, x-rays showed normal alignment of the hips and well preserved joint spaces bilaterally, with no evidence of pathology about the femoral heads. 

VA treatment records dated in February 2004 note the Veteran's complaints of pain in the right hip or the hips generally.  The report of a June 2005 VA examination, afforded in connection with other claims, stated: "[The Veteran's] morbid obesity is more likely the cause of all of these joints being so painful.  These joints simply were not designed to carry over 300 pounds [of weight]." X-rays taken in connection with a May 2008 VA examination showed that the bilateral hip joint spaces were normal. No right hip disability was diagnosed, but it was noted that the Veteran had an antalgic gait from favoring his disabled left hip and knee. 

In February 2009, the Veteran complained of chronic joint pain, to include of the right hip. The report of x-rays taken that month showed a stable study of both hips and described soft tissue calcification of the left hip only, which was consistent with the Veteran's past medical history. 

The Veteran was afforded a VA examination in August 2011; however, the report did not specifically address whether the Veteran had a right hip disability, but rather, focused on the etiology of other problems. At that time, the Veteran described his right hip problem as trouble putting body weight on the right hip joint or moving it because of "being heavy." He did not indicate receiving any treatment for this problem. X-ray results showed normal mineralization and alignment of the hips with preservation of the joint spaces. The diagnosis was "hip pain"; no degenerative changes were revealed on X-rays. 

The Veteran was afforded another VA examination in May 2013 to specifically address whether he had a right hip disability and, if so, whether any such disability was related to service or to a service-connected disability. Upon review of the claims folder and examination of the Veteran, the VA examiner stated that the Veteran had no disability of the right hip. The examiner also noted that he Veteran's treating physician had not diagnosed a right hip disability and that x-rays of the right hip were considered normal. The examiner went on to state that the Veteran's complaints of pain on ambulation were "readily explainable by his morbid obesity," noting that the Veteran weighed 408 pounds and had a body mass index of 62, which was at least two times that of a man his age and height.  Lastly, the examiner stated that "[a]s no disability exists, there is no association with military service."

The Board notes that Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability. See 38 U.S.C.A. §§ 1110, 1131.  As such, an essential element of a service connection claim is the establishment of a current disability.  The evidence reflects that the Veteran does not have a diagnosed disability of the right hip.  Although the Veteran has complained of pain in the right hip, without a diagnosed or identifiable underlying malady or condition, pain alone does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed.Cir.2001).  

In so finding that the Veteran's claim must be denied due to the absence of a diagnosed disability, the Board is cognizant of the fact that lay evidence can be competent and sufficient to establish a diagnosis of a condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (describing situations when lay evidence can be competent and sufficient to provide medical diagnosis). Here, however, the Veteran has not provided lay evidence of a currently diagnosed right hip disability. Moreover, the Veteran's complained of right hip pain has been attributed to his obesity, as opposed to any diagnosed disability.  In this regard, the Board has considered the arguments raised by the Veteran's attorney that the Veteran indeed has a right disability.  However, the evidence cited to in support of this proposition does not support the attorney's arguments.  Indeed, the May 2008 VA examination report shows that x-rays of the bilateral hip joints were normal, which finding is confirmed by the May 2013 VA examination report.  The assertion that the Veteran's legs are different lengths is also false, as evidenced by findings contained in the May 2008 and May 2013 VA examination reports.  Moreover, the assertion that the February 2009 x-ray report noting soft tissue calcification demonstrates a right hip disability ignores the fact that this report described the calcification as being part of the left hip. To the extent that the February 2009 radiology report is in anyway unclear, it was clarified by the May 2013 VA examination report. 

Accordingly, although the Veteran may experience right hip pain, the claim of service connection for a right hip disability must be denied, as there is no evidence of a right hip disability during the pendency of the Veteran's claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that a "current disability" includes a disability present at the time of filing or during the pendency of a claim). As there is no diagnosed disability of the right hip, there can also be no finding of service connection on a secondary basis.  38 C.F.R. § 3.310; see Allen, 7 Vet. App. at 439. In finding that service connection for a right hip disability is not warranted, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990); 38 C.F.R. § 3.102 (2013).

III.  Increased Rating Claims

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. §§ 4.1 and 4.2 (2013). The entire period is considered for the possibility of staged ratings. Consideration will be given to the possibility of separate ratings for separate periods of time based on the facts found. Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). 

Here, the Board finds the disabilities have remained relative consistent and does not find any staged ratings to be appropriate for either the left hip or knee during the time period on appeal. See Hart, 21 Vet. App. at 509-510. 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes. 38 C.F.R. § 4.27 (2013). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like. 38 C.F.R. § 4.40 (2013). 

The Board must evaluate disabilities under multiple DCs to determine if there is any basis to increase the assigned rating. Such evaluations involve consideration of the level of impairment of a veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities. 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2013). 

For DCs that address limitation of motion, evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use. DeLuca v. Brown, 8 Vet. App. 202 (1995). The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 (2013). The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the DCs predicated on limitation of motion. Johnson v. Brown, 9 Vet. App. 7, 11 (1996). Also, functional loss due to pain must be supported by pathology and shown through objective observation. Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (citing 38 C.F.R. § 4.40).

In determining if a higher rating is warranted based on greater limitation of motion due to pain on use, including use during flare-ups, pain itself does not constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2012). Similarly, painful motion alone does not constitute limited motion for rating under diagnostic codes pertaining to limitation of motion. Id. Pain may result in functional loss, however, if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45. Id. 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to the following considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations. 38 C.F.R. § 4.45 (2013). 

A.  Left Hip Arthritis

In a July 1973 rating decision, the RO granted service connection for left hip arthritis, based on aggravation of a pre-existing condition. The disability was found to be 20 percent disabling. In cases involving aggravation by active service, however, compensation will be based only on the degree of disability over and above the degree existing at the time of entrance into active service. Accordingly, the Veteran's rating for compensation purposes was reduced by 10 percent to reflect the Veteran's pre-aggravation level of disability. See 38 C.F.R. § 4.22 (2013). A 10 percent rating for compensation purposes was thus assigned under 38 C.F.R. § 4.71a, DC 5010-5255, effective March 17, 1973.

As explained in the September 2008 Board decision, which evaluated the severity of the Veteran's left hip arthritis for the period from August 1997 to September 2008, the Veteran's level of disability has fluctuated over. In that decision, the Board assigned a 30 percent rating for the left hip disability, effective from May 1, 2008, which was reduced by 10 percent for compensation purposes. In May 2009, the Veteran again sought an increased rating. Accordingly, the Board will consider whether the Veteran is entitled to a rating in excess of 30 percent for his left hip arthritis.

The Veteran's service-connected left hip is currently rated under DC 5010-5255. Hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27 (2013). DC 5010 is arthritis due to trauma substantiated by x-ray findings while DC 5255 pertains to impairment of the femur. 

For the hip and thigh, ankylosis is rated under DC 5250. Favorable ankylosis is rated as 60 percent disabling (favorable is when the hip is in flexion at an angle between 20 degrees and 40 degrees and slight adduction and abduction). Intermediate ankylosis is rated as 70 disabling. Unfavorable ankylosis is rated as 90 percent disabling; unfavorable is described as the foot not reaching the ground with crutches necessitated. 38 C.F.R. § 4.71a, DC 5250 (2013).

Limitation of motion codes for the hip are DCs 5251-5154.  Limitation of extension of the thigh is rated under DC 5251; when extension is limited to 5 degrees, the rating is 10 percent.  DC 5252 provides for a 10 percent rating for limitation of flexion of the thigh to 45 degrees; a 20 percent rating where flexion is limited to 30 degrees; a 30 percent rating where flexion is limited to 20 degrees; and a 40 percent rating where flexion is limited to 10 degrees. 38 C.F.R. § 4.71a, DC 5252 (2013). DC 5253 addresses impairment of the thigh and provides for a 10 percent rating when there is limitation of rotation of the thigh and the Veteran cannot toe-out more than 15 degrees, or when there is limitation of adduction of the thigh, and the Veteran cannot cross the legs. 38 C.F.R. § 4.71a, DC 5253 (2013). A 20 percent rating is assigned when there is limitation of abduction, and motion lost beyond 10 degrees. Id. If the hip has become a flail joint, an 80 percent rating is assigned under DC 5254. 38 C.F.R. § 4.71a, DC 5254 (2013). Finally, impairment of the femur is rated under DC 5255, which provides a 30 percent rating malunion of the femur with marked knee or hip disability; a 60 percent rating for fracture of surgical neck of femur with false joint; or fracture of shaft or anatomical neck of femur with nonunion, without loose motion, weight bearing preserved with aid of brace; and a 80 percent rating for fracture of shaft or anatomical neck of femur, with nonunion, with loose motion (spiral or oblique fracture). 38 C.F.R. § 4.71a, DC 5255 (2013). Normal ranges of motion of the hip are hip flexion from 0 to 125 degrees, and hip abduction from 0 to 45 degrees. 38 C.F.R. § 4.71, Plate II (2013). 

A review of the record does not support that the Veteran's left hip disability more closely approximates the criteria for a rating in excess of 30 percent.  Nor does it demonstrate that the Veteran has arthritis of the left hip. Evidence relevant to this determination includes the report of a February 2010 VA examination showing that the Veteran's left hip disability was manifested by stiffness and weakness; other symptoms were not present. The Veteran reported flare ups with standing and walking, stating that he was unable to stand for more than a few minutes and unable to walk more than a few yards. He had a cane, but it was not in use the day of the examination. He was also noted to have poor propulsion due to being morbidly obese. There was no objective evidence of pain with range of motion or following repetitive motion, nor were there additional limitations after repetitive motion.  There was no joint ankylosis. The size of his abdomen prevented further flexion of either hip, rather than pain. Further findings are below. 

Range of motion
Left hip
Flexion
100/125 degrees
Extension
30 degrees
Adduction 
Could cross left leg over right
Abduction
45 degrees
External/Internal rotation
Toes out more than 15 degrees

The examiner noted that a February 2009 X-ray showed a basically stable study of both hips. Soft tissue calcification was noted to be adjacent to the greater trochanter and left hip joint on the left hip. The radiologist recommended two views of the left femur; there was no evidence of arthritis. The Veteran claimed he could not work through a flare up, but was also was vague about his unemployment and gave his weight as a reason. The examiner emphasized that the Veteran did not have arthritis of the left hip. 

The Veteran attended an August 2011 VA examination, however the hips were unable to be examined due to pain with movement per the Veteran, secondary to obesity. He had pain in the hip and was diagnosed with "left hip arthritis." No other symptoms, including giving way, were noted. It was indicated that the Veteran drove himself to the examination, but used a wheelchair.  He described himself as being unable to stand and indicated use a cane and wheelchair intermittently, but frequently. The examiner observed ambulation with assistance of a single prong cane from wheel chair to a side chair, noting that the Veteran's gait was antalgic with poor propulsion (callus formation was noted as further evidence of abnormal weight bearing). The hip joints were normal upon x-ray; a benign area in the proximal left femur was noted. 

The Veteran was afforded another VA examination in May 2013, at which time he asserted that in 2010 his right hip began to hurt. It was noted that he had been using a wheelchair and carrying a great deal of weight for years. He did not report any flare ups.  Further findings are below. 

Range of motion
Left
Flexion
85/125 degrees
Extension
Greater than 5 degrees
Adduction 
Can cross legs
Abduction
Beyond 10 degrees
External/Internal rotation
Toes out more than 15 degrees

The examiner commented that the Veteran's morbid obesity with extensive abdominal panniculus made his hip flexion range of motion appear less than would be expected due to mechanical interference. The Veteran was able to perform repetitive use testing, and the results were the same as above. He had no functional loss and/or impairment of the hip and thigh and did not have pain on palpation. 

Muscle strength testing was normal and he did not have ankylosis. There was also no evidence of malunion or nonunion of the femur, a flail hip joint, or a leg length discrepancy. The examiner noted the leg lengths were equal at 35 inches from ASIS to the internal malleolus of the tibia. He had not had joint replacement or recent surgery.  He did not have scars. He constantly used a wheelchair and occasionally used a crutch for both his knees and hips. The examiner did not see findings of traumatic or degenerative arthritis via x-ray. The examiner specifically noted that pain, weakness, fatigability or incoordination did not significantly limit functional ability during flare ups or when the joint was used repeatedly over a period of time. 

The Veteran is competent to report hip pain, as he did consistently, and flare ups, as he only did at the 2009 VA examination report. Regarding credibility, there is some evidence that the Veteran's characterization of his abilities is inaccurate. For example, an October 2009 VA home health record shows the Veteran told a VA social worker that he had difficulty walking and doing things, but the social worker observed him walking at regular pace and exiting his home and getting in his vehicle at a rather quick pace. He was gone before the social worker left. There are also other contradictions about sleep quality and the Veteran's ability to drive in the record (see November 2009 home health records). As a result, the Board assigns the Veteran's assertions as to the extent of his left hip impairment less weight than the objective findings on examination. 

Based upon the evidence of record, the Board finds that a rating higher than 30 percent is not warranted under DC 5255 for the time period on appeal. There is no evidence of malunion, a false joint, nonunion or any current fractures. 38 C.F.R. § 4.71a, DC 5255. To the extent the Veteran is rated by analogy under DC 5255 by having a marked hip disability, the Board finds this rating adequate because it best describes the residuals of fracture, which include calcifications and a benign callus on the femur bone. Further, the evidence shows the Veteran does not have arthritis.  See 38 C.F.R. § 4.71a, DC 5010. 

The bulk of the evidence shows that an increased rating based on limitation of motion is not met. Other than the limitation stated above, the ranges of motion measurements findings do not typify findings for an increased rating. See 38 C.F.R. § 4.71a, DCs 5251-5253. No ankylosis has been shown (DC 5250). Flexion and extension were not limited to a compensable level (DCs 5251-5252). As for impairment of the thigh, the evidence does not show that the Veteran cannot toe out more than 15 degrees, cannot cross his legs or that there is motion lost beyond 10 degrees; no rating is warranted under DC 5253. The hip has not shown to be a "flail joint" (DC 5254). 

The Board has considered provisions for an increased rating under DeLuca for the  left hip; the Veteran already is receiving a 30 percent rating for the hip. An increase is not warranted due to insufficient signs of motion loss, swelling, incoordination, instability, disturbance of locomotion and atrophy. The Board finds that the most probative evidence establishes that the Veteran's left hip disability does not objectively produce additional ranges of motion loss due to pain or functional loss necessary to meet the criteria for a rating in excess of 30 percent. See Mitchell, 25 Vet. App. at 37. Further, the Veteran's credibility regarding his disability has been undermined, as explained above. As a result, the Board finds that sufficient objective findings to warrant an increased rating for the left hip disability are not warranted. 

The Board has also considered the argument raised by the Veteran in his June 2010 NOD that the February 2010 VA examination was inadequate because examiner considered obesity as a factor in range of motion, which is prohibited by caselaw, citing to Mittleider v. West. In Mittleider, the United States Court of Appeals for Veterans Claims (Court) determined that where the record does not separate the effects of a service-connected disability from the effects of a non-service-connected disability, the effects must be attributed to the service-connected disability or a medical determination must be obtained. 11 Vet. App. 181, 182 (1998). When it is not possible to separate the effects of the conditions, 38 C.F.R. § 3.102 requires reasonable doubt be resolved in the claimant's favor. See 61 Fed. Reg. 52698 (Oct. 8, 1996). 

Here, the examiner simply explained that the size of the Veteran's abdomen did not allow for further flexion. There is no showing that his body habitus is attributable to his hip disability. Further, at neither VA examination was the Veteran's range of flexion close to that which would allow for an increased rating, as explained above. The Board thus finds this argument to be without merit. 

The Board has also considered the argument raised by the Veteran's that he is entitled to a rating under DC 5255 for arthritis of the left hip due to a deformity in his femur, referencing the x-ray report which mentioned a "benign area" in the left femur. The Veteran is already receiving a 30 percent rating under DC 5255, which is assigned for a marked disability of the hip. Further, "benign" is defined as "not malignant; not recurrent; favorable for recovery." Dorland's Illustrated Medical Dictionary, p 211 (31st ed. 2007).  The Board does not find this description supports an increased rating under DC 5255, as it does not represent a disability picture suggestive of a 60 or 80 percent rating in accordance with the rating criteria set forth above.  See 38 C.F.R. § 4.71a, DC 5255.

In March 2012, the assertion was raised that the Veteran's left extremity was shorter than his right. An undated and unsigned partially completed Tru Mold Shoe form was submitted. It is unclear who filled out this form and whether they were a trained medical professional. A notation at the bottom of it read "L - 1/2 short." However, as the May 2013 VA examination report explained, the leg lengths were measured and no such discrepancy existed. To the extent that it is being argued that a rating greater than 30 percent should be assigned due to a leg length discrepancy, this argument is without merit, as it is contradicted by the objective medical evidence.

For exceptional cases, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be awarded. 38 C.F.R. § 3.321 (b)(1) (2013). In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted. Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology. Id. at 115. If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

In July 2013, the Veteran's attorney stated that he was prescribed medication for pain management; internet information showed common side effects, to include: dizziness, drowsiness, dry mouth, headache, constipation and vomiting. The Board does not find the Veteran has complained of these side effects of his medication for his left hip disability during the period on appeal. He has been hospitalized for nonservice-connected problems that involved limited mobility and syncope (see October 2011 VA records). 

Here, the Board has determined that the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology for his left hip. The Veteran complains mostly of pain, which is a functional effect that is covered under the rating schedule. To the extent the Veteran is asserting he had side effects of a medication (a November 2009 VA pharmacy note states there were other options if Tramadol failed to work or in case of side effects), the Board finds that such a circumstance falls under the purview of having "marked" disability which he is rated for under the schedule. Under the circumstances, the Board finds the assigned schedular evaluation to be adequate. Thun, 22 Vet. App. at 115. 

B. Left Knee Chondromalacia

The Veteran is service-connected for chondromalacia patella of the left knee, which disability is evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5257. As explained above and in the last remand, the Veteran is separately service connected for left knee DJD, which is rated based on limitation of motion. As the rating for that disability is not on appeal, as discussed above, the Board will not address whether the Veteran's chondromalacia patella of the left knee is more appropriately rated under a DC pertaining to limitation of motion, because to do so would amount to impermissible pyramiding. 

Under 38 C.F.R. § 4.71a, DC 5257, pertaining to "other impairment of the knee," a 20 percent rating is assigned when there is moderate recurrent subluxation or lateral instability and a 30 percent evaluation is assigned for severe recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a, DC 5257 (2013). The words "slight," "moderate," and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2013).). 

In May 2009, the Veteran asserted his left knee chondromalacia had worsened in severity. Records show the Veteran has reported knee pain, knee discomfort, "giving way," and even a fall. See January, February and March 2009 VA records. The Veteran has alleged that he could not drive due to knee pain and that the pain was so bad that he could not ride in van designed to take him to VA appointments. However, a September 2009 VA record noted that the real problem was the fee for riding in the van. 

In October 2009, the Veteran was evaluated as a high risk for falling. That same month, a VA home health record showed that he reported his knees to be painful and stated that he no longer climbed stairs and fell regularly (18 times that year, by his report). It was noted that his cane was not the correct length. However, an occupational therapy record from the same month showed that the Veteran could walk and can do meal preparation moderately independently. 

A November 2009 VA treatment record showed that the Veteran was having syncopal episodes due to other unrelated medical problems, which he asserted were not due to his Vicodin medication. He also reported that his left knee gave way one week prior and that he hurt his heel. Other injuries from the fall were denied. 

A February 2010 VA examination report recorded the Veteran's statement that he had left knee pain and was taking Tramadol and Darvocet daily. The Veteran reported giving way, pain, stiffness, and weakness. He did not have episodes of dislocation or subluxation or any other complaints. He stated that he could not stand more than a few minutes or walk more than a few yards. Of the findings, only grinding was present. It was noted that he had a cane, but that it was not in use on the day of the examination, and that he had poor propulsion due to being morbidly obese. Examination of the knee demonstrated a freely mobile patella. There was no effusion, redness, increased warmth, or lateral instability to either knee. The Veteran was vague about his unemployment and gave his weight as a reason. There was no radiographic evidence of left patella chondromalacia. 

The Veteran underwent another VA examination in August 2011, the report of which was previously determined to be inadequate because it focused on the etiology of the Veteran's disabilities, as opposed to their severity. Regarding symptoms, the Veteran reported at that time that he had only knee pain; giving way or instability were not indicated. He did have crepitus, heat, and pain at rest. 

In May 2013, the Veteran received a new examination. Examination of the knee failed to reveal tenderness or pain on palpation.  Muscle strength was 4/5. Joint stability (anterior, posterior, medial-lateral and patellar subluxation/dislocation) was normal. There was no evidence or history of recurrent patellar subluxation/dislocation. The Veteran did not have shin splints, stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment. He did not have meniscal or surgical procedures for a meniscal condition. He did not have any joint replacement. He did not have scars or any other pertinent physical findings. He constantly used a wheelchair and occasionally used a crutch for both his knees and hips. He did not have x-ray evidence of patellar subluxation. 

As noted above, the Veteran is competent to report his knee being unstable or giving way, however, his credibility has been undermined due to past inconsistencies which are further highlighted in the September and October 2009 records cited above. His statements are thus assigned less weight than the objective medical findings.  

Here, the Board relies on the May 2013 VA examination report in determining that the Veteran's chondromalacia patella of the left knee is not manifested by symptomatology more nearly approximating moderate instability or recurrent subluxation, such that a rating in excess of 10 percent is warranted under DC 5257. The May 2013 report addresses all aspects of subluxation and instability and is highly probative. The evidence does not show laxity, incoordination, and medical testing of the left knee joint was completely negative. As a result, a rating in excess of 10 percent under DC 5257 for a moderate or severe rating is not warranted. The provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca are not for consideration because DC 5257 is not a limitation of motion code. See Johnson, 9 Vet. App. 7. 
In July 2013, the Veteran's attorney referred to the arthritis code, stating that the Veteran's arthritis was severe, and asserted that he was entitled to 30 percent under DC 5257. The Veteran is separately rated for arthritis, and, as explained above, this is not before the Board at this time. The evidence as a whole does not reflect severe recurrent subluxation or lateral instability. 

The Board has also considered whether the Veteran may be entitled to a higher under the following DCs applicable to disabilities of the knee, which do not pertain to limitation of motion: (1) DC 5258 which provides for a 20 percent evaluation for dislocated semilunar cartilage "with frequent episodes of 'locking,' pain, and effusion into the joint" and (2) DC 5262 which is used to evaluate impairments of the tibia and fibula. 38 C.F.R. § 4.71a, DCs 5258, 5262 (2013).

There is no evidence of any impairment of the tibia or fibula to allow for application of DC 5262. Further, the evidence of record does not demonstrate any complaints of dislocated cartilage in the left knee or episodes of locking or effusion. Accordingly, the Board finds that the evidence does not support a rating under DC 5258.

Regarding Thun, again, the Board does not find the Veteran has personally complained of side effects being due to his medication to control pain for the right knee. Also, in light of the facts that there was no objective showing of instability or subluxation and the Veteran is already receiving another rating for his left knee, the Board finds the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, to include occasional medication side effects, even though his rating is described as slight. No referral for extraschedular consideration is made. See Thun, supra.


ORDER

Service connection for a right hip disability is denied. 

Entitlement to a rating in excess of 30 percent (20 percent for compensation purposes) for service-connected left hip arthritis, status post-fracture, is denied. 

Entitlement to a rating in excess of 10 percent for service-connected chondromalacia patella of the left knee is denied. 


REMAND

As noted in the introduction, the issue of entitlement to service connection for PTSD is properly before the Board and the Veteran has requested a Travel Board hearing in connection with that claim. The Veteran has a right to provide hearing testimony on appeal.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2013).  In light of the above, the matter must be remanded to afford him the opportunity to be scheduled for and to prepare for his hearing.  See 38 C.F.R. § 20.700(e).

As entitlement to TDIU is inextricably intertwined with the above, this issue is also remanded. See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED to the AOJ for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a hearing before a member of the Board sitting at the RO.  Notify the Veteran of the date and time of the hearing.  Allow the Veteran and his representative an opportunity to prepare for the hearing.  

2. In the event the Veteran withdraws his hearing request or fails to report for the hearing, the AOJ should take all appropriate action before re-certifying the appeal to the Board. This includes issuing any supplemental statement of the case (SSOC), associating updated VA treatment records with the claims file, obtaining any necessary VA examinations or necessary opinions to adequately adjudicate the claims for service connection for PTSD and entitlement to a TDIU. Only after all appropriate action is complete should the case be returned to the Board in accordance with appellate procedures. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 



______________________________________________
KRISTIN E. NEILSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


